Case 1:20-cv-00659-KAM-PK Document 24 Filed 03/25/21 Page 1 of 1 PageID #: 85



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                           ECF

 STEVEN MENDOZA, individually and on behalf of other       Case No.: 20-cv-659(KAM)(PK)
 persons similarly situated,
                          Plaintiffs,                      NOTICE OF CONSENT MOTION


 -against-

 UNITED SALES U.S.A. CORP., SOLOMON ENDZWEIG,
 and ABRAHAM GOLDBERGER,
                   Defendants.


         PLEASE TAKE NOTICE that upon the accompanying Declaration of Molly

 Smithsimon, dated March 24, 2021, in support of Plaintiff’s Consent Motion for Approval of

 the parties’ proposed Settlement Agreement, the exhibits annexed thereto, the fairness letter,

 and the Court’s Order dated February 23, 2021, plaintiffs Steven Mendoza and Bobbylee Ruiz,

 will move this Court, before Magistrate Judge Peggy Kuo, at the United States Courthouse for

 the Eastern District of New York, located at 225 Cadman Plaza, Court Room 11C, Brooklyn,

 New York , on a date to be determined by the Court, for an order, pursuant to the Rules of the

 Federal Rules of Civil Procedure and under the Fair Labor Standards Act, 29 U.S.C. § 216(b),

 approving the parties’ proposed Settlement Agreement, and, if required, scheduling a fairness

 hearing on the proposed settlement, together with such other and further relief as the Court

 deems just and proper.

 Dated: New York, New York                          Respectfully Submitted,
        March 24, 2021

                                                    Molly Smithsimon
                                                    CONOVER LAW OFFICES
                                                    Attorneys for Plaintiffs
                                                    345 Seventh Avenue, 21st Floor
                                                    New York, New York 10001
                                                    (212) 588-9080, molly@conoverlaw.com
